Citation Nr: 0612419	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  01-06 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for a right elbow disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
August 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.

Although the veteran's claims folder is currently within the 
jurisdiction of the RO in Pittsburgh, Pennsylvania, it has at 
times during the course of the appeal been within the 
jurisdiction of the RO in Washington, D.C., and the RO in 
Huntington, West Virginia.  The veteran currently resides 
abroad, in Germany.  

The Board observes that the veteran also perfected an appeal 
with respect to the issue of entitlement to service 
connection for a neck/cervical spine disorder, but that issue 
has been resolved by an October 2002 rating decision granting 
service connection for the claimed disability.  


FINDING OF FACT

The veteran's right elbow disorder is manifested by 
limitation of flexion, but flexion of the elbow is not 
limited to less than 100 degrees.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for a right elbow disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5206-5208 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a right ankle 
disorder.  He is also seeking an increased disability rating 
for his service-connected right elbow disorder.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.  The service 
connection claim is being remanded for additional development 
and will be addressed in the Remand section below.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letters mailed in June 2001 and September 
2004, after its initial adjudication of the claim.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date an 
increased rating for  the right elbow disability, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted for the 
veteran's right elbow disability, and so an effective date 
will not be assigned.  Accordingly, the failure to provide 
notice with respect to that element is no more than harmless 
error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  English 
translations of medical records originally in German have 
also been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

Following the provision of the VCAA notice in June 2001 and 
completion of all indicated development of the record, the 
originating agency readjudicated the claim in March 2004.  
There is no indication or reason to believe that the ultimate 
decision of the originating agency would have been different 
had complete VCAA notice been provided at an earlier time.  
Although the originating agency did not readjudicate the 
claim after the issuance of the September 2004 VCAA letter, 
there was no reason to do so because no additional evidence 
was received after the March 2004 readjudication other than 
duplicate copies of evidence already considered by the 
originating agency.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Normal range of motion of the elbow is from 0 to 145 degrees.  
38 C.F.R. § 4.71a, Plate I (2005).

Limitation of flexion of a forearm warrants a noncompensable 
evaluation if flexion is limited to 110 degrees, a 10 percent 
evaluation if flexion is limited to 100 degrees, or a 20 
percent evaluation if flexion is limited to 90 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.

Limitation of extension of a forearm warrants a 10 percent 
evaluation if extension is limited to 45 degrees or 60 
degrees, or a 20 percent evaluation if extension is limited 
to 75 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

A 20 percent evaluation is warranted if flexion of a forearm 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is currently assigned a 10 percent rating based 
on X-ray evidence of arthritis with limitation of motion.

The Board notes that the veteran is left-handed, as noted on 
examination in October 1999; however, for purposes of 
evaluation at the 10 and 20 percent levels, there is no 
distinction in ratings for minor and major appendages.  

The veteran was afforded a VA examination in August 2003.  
The examiner measured flexion to 120 degrees and extension to 
0 degrees, both actively and passively.  On VA examination in 
October 1999, the veteran had flexion to 126 degrees and 
extension to 0 degrees.  The examiner described the veteran's 
range of motion as "slightly limited."  On private 
examination in March 2000, the veteran had motion from 0 to 
110 degrees, which was described as awkward.  

Thus, the demonstrated ranges of motion do not justify a 
compensable rating under Diagnostic Code 5206, 5207 or 5208.

The Board notes that the October 1999 examiner specifically 
addressed the DeLuca factors in his evaluation.  He noted 
that the veteran described pain with carrying objects of 30 
pounds or more, and stated that he could only work for a few 
minutes due to pain.  Objectively, the examiner found that, 
although the veteran had range of motion from 0 to 126 
degrees, he had onset of pain at 117 degrees of flexion, and 
weakness at 115 degrees.  Even considering those measurements 
as the true range of motion, limitation of flexion to 117 
degrees is considered noncompensably disabling under 
Diagnostic ode 5206.  Moreover, the October 1999 examiner 
also found that the veteran had strength rated at 5 out of 5, 
with normal speed, and that his coordination was undisturbed.  
The August 2003 examiner only noted pain at the final degree 
of supination.  He also found that the ligament system was 
stable and there was no bursitis.  

Based on the evidence discussed above, the Board finds that 
the disability is properly assigned a 10 percent rating based 
on X-ray evidence of arthritis with limitation of motion to a 
noncompensable degree.  The Board has considered whether 
there is any other schedular basis for granting this claim 
but has found none.

The Board has also considered the veteran's contentions 
concerning the severity of his service-connected right elbow 
symptomatology.  However, to the extent that the veteran 
contends that a higher rating is warranted, his complaints 
are not consistent with the objective findings.  While the 
veteran is competent to report his symptoms, like all 
evidence his self reports must be evaluated in the light of 
the entire record.  Where, as here, his testimony conflicts 
with the objective evidence, his personal interest in the 
claim must also be considered.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility 
of testimony].  The Board believes that the objective 
clinical findings, which have consistently shown slight 
limitation of motion that does not meet the requirements 
enumerated for a compensable rating, outweigh the veteran's 
statements.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim.  

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his right elbow disorder and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

A rating higher than 10 percent for a right elbow disability 
is denied.




REMAND

The service medical records show that the veteran sustained 
right ankle sprains in May 1986, March 1987, and September 
1987.  The veteran also had an injury to both shins in a 
motor vehicle accident in 1986.  He reported to his private 
physician W.B., M.D. that he has suffered impaired movement, 
pain, swelling and giving way of the right ankle joint since 
service.  Currently, the veteran has a diagnosis of right 
upper ankle joint arthrosis, as shown in an August 2003 
examination report.  The recent evidence also shows that the 
veteran sustained a post-service work injury to his right 
lower leg in 2002.  However, the record contains no medical 
opinion with respect to the etiology of the current right 
ankle disorder.  

The duty to assist includes providing an examination or 
obtaining a medical opinion if the evidence of record 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; establishes that the veteran suffered an injury 
or disease in service; and indicates that the claimed 
disability or symptoms may be associated with the established 
injury or disease in service or with another service-
connected disability; but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).

As the record contains competent evidence of a current 
disability that may be related to an injury or injuries noted 
in service, a VA examination is necessary to decide the 
claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006) and notice that he should submit 
any pertinent evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the current right 
ankle disability.  The claims folder must 
be made available to and reviewed by the 
examiner.

The examiner should identify all 
currently present disorders of the right 
ankle.  In addition, for each such 
disorder, he should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the veteran's 
military service.  The rationale for each 
opinion expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


